NO. 29136 


                                             Electronically Filed
             IN THE SUPREME COURT OF THE STATE OF HAWAI'I 

                                             Intermediate Court of Appeals
                                             29136
                                             27-SEP-2010
                                             03:30 PM
                       FINANCIAL PARTNERS, LTD., 

        Petitioner/Plaintiff/Counterclaim Defendant-Appellee 


                                     VS.


                           KYOUEI, LLC, 

           Respondent/Defendant/Counterclaimant-Appellant 





          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                       (CIV. NO. 1RC07-1-2270)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                   (By: Acoba, J., for the court 1 )

            The Application for Writ of Certiorari filed on

August 16, 2010 by Petitioner/Plaintiff/Counterclaim Defendant-

Appellee is hereby rejected.

            DATED:   Honolulu, Hawai'i, September 27, 2010.

                                      FOR THE COURT:




Keith M. Kiuchi (Kiuchi,
Nakamoto & Tanaka),
on the application for
petitioner/plaintiff/
counterclaim defendant-appellee.




            Considered by:  Recktenwald, C.J., Nakayama, Acoba, and Duffy,
JJ., and Circuit Judge Kubo in place of Moon, C.J., recused and retired.